DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 7839491 B2 (Hereinafter Harris)
US 20170168261 A1 (Itami)
US 20160341957 A1 (Kano)

Allowable Subject Matter, Claim Objection
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Harris..

Regarding Claim 1. Harris teaches a control method of a lidar sensor[(column 9 lines 43-50)] , comprising:	 receiving, by a control unit of the lidar sensor, operation timing information of a cleaning device [(column 10 line 64-column 11 line 3; column 9 lines 43-50 given that the operation of the lidar and wiper are automated and measurements are automated {column 2 lines 22-35}, the operating timing of the wiper is known to the automated system such as a controller))] :	 checking, by the control unit, when or where the lidar sensor is covered by the cleaning device, based on the operation timing information [(because of the alternative claim language only one of the alternative teaches the claimed invention. column 10 line 64-column 11 line 3; column 9 lines 43-50 teaches when; column 10 lines 15-67 implied where)] :	 determining, by the control unit, one or more of a plurality of lidar sensor operating methods [(threshold checking teaches lidar sensor operating method {column 10 lines 50-62 )]  which are stored, when a check result indicates that a current point of time or region corresponds to a point of time or region that the lidar sensor is covered by the cleaning device:	 and not utilizing, by the control unit, a received signal for distance calculation, the received signal being detected at the point of time that the lidar sensor is covered, or calculating a distance using another received signal detected at a different point of time from the point of time that the lidar sensor is covered, according to the determined lidar sensor operating method [(column 10 line 64-column 11 line 3;)] .


Harris does not explicitly show that the operating methods are stored it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, because given that the threshold is predetermined (Harris column 8 lines 35-37) and analysis and calculation are performed, the usual way would have been be to store it and compare against it.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Itami.

Regarding claim 2: Harris teaches the control method of claim 1, the control unit controls a distance calculation unit not to utilize a received signal for the distance calculation, the received signal being detected at a point of time corresponding to the operation timing information, according to the determined lidar sensor operating method.

Harris does not explicitly show a mirror needs to be rotated at a constant rotational velocity,
However, in the same/related field of endeavor, Itami teaches a mirror needs to be rotated at a constant rotational velocity [(Itami para 69)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because Itami teaches a kind of distance measuring LIDAR that uses constant velocity/speed mirror Harris teaches the cleaning mechanism and relevant techniques for distance measuring LIDAR, therefore the teaching can be combined in a predictable manner.  

 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Itami in view of Kano.

Regarding Claim 3: Itami teaches the mirror needs to be rotated at a constant rotational velocity (see analysis of claim 2)
Harris in view of Itami does not explicitly teaches the control unit is configured to control a transmitter or a receiver not to transmit or receive laser at the point of time that the lidar sensor is covered by the cleaning device, based on the operation timing information, according to the determined lidar sensor operating method

However, in the same/related field of endeavor, Kano teaches the control unit is configured to control a transmitter or a receiver not to transmit or receive laser at the point of time that the lidar sensor is covered by a device, based on the operation timing information, according to the determined lidar sensor operating method [(Fig.15 para 103-104; the light stops emitting for the W2-W4 are covered by the plate. Also note that the mirror is continues to be rotated {Kano para 86}.  Combining this techniques with techniques and need to avoid measurement when the sensor is covered by cleaning device, as taught by Harris (Harris column 10 line 64-column 11 line 3;) teaches the additional limitation of claim 3)]

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to save power [(Kano para 91; Harris column 2 lines 34-36)]   




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        12/7/2021